Citation Nr: 0913610	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  04-09 328	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for type II diabetes, to 
include as secondary to herbicide exposure.

2.	Entitlement to service connection for coronary artery 
disease, to include as secondary to type II diabetes 
mellitus.

3.	Entitlement to service connection for bilateral neuropathy 
of the feet, to include as secondary to type II diabetes 
mellitus.

4.	Entitlement to service connection for bilateral vision 
problems, to include as secondary to type II diabetes 
mellitus.

5.	Entitlement to service connection for loss of right foot 
toe, to include as secondary to type II diabetes mellitus.

6.	Entitlement to service connection for bilateral ulcers of 
the feet, to include as secondary to type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2003 and February 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

The Board notes the Veteran's widow has filed a claim for 
accrued benefits based on the issues on appeal.  As the issue 
of whether accrued benefits are warranted has not yet been 
adjudicated by the RO, this issue is REFERRED to the RO for 
its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDING OF FACT

On July 12, 2007, the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office, Indianapolis, Indiana, 
that the appellant died in April 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


